5 F.3d 534NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Donald T. BEARD, Petitioner-Appellant,v.Eddie YLST, Repondent-Appellee.
No. 92-16956.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 30, 1993.*Decided Sept. 14, 1993.

Before:  REAVLEY,** PREGERSON, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM***


2
Donald T. Beard appeals the district court's denial of his 28 U.S.C. Sec. 2254 habeas corpus petition, which challenged the revocation of Beard's three-year probation and the imposition of a six-year sentence based on his underlying no-contest plea to committing a lewd and lascivious act upon a child.


3
We have carefully reviewed the record and the district court's decision, and we affirm for the reasons given by the district court in its Memorandum and Order of September 30, 1992.


4
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 Hon.  Thomas M. Reavley, Senior United States Circuit Judge, United States Court of Appeals for the Fifth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3